Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in response to communication filed 11/3/2020.
Claims 1, 3, 11, 13 are amended.
Rejections of claims 1, 3-6, 8-11 and 13-15 under 35 USC 101 have been overcome.
Claims 2, 4-10, 12, 14-15 are canceled.
Claims 1, 3, 11, 13 are pending.

Response to Remarks
Applicant remarks concerning rejection of claims under 35 USC 101 are moot as the rejection under 35 USC 101 is withdrawn.
Upon further consideration, the limitations of “establishing a shopping model corresponding to the user according to the user image and user information” and “transferring, by the shopping platform, the shopping model to a virtual reality device used by the user, wherein the virtual reality device presents the shopping model having the clothes fitted thereon” represent an additional technical element that is beyond mere generic recitations of a computer implementation and instead represent a specific, computer-centric implementation of a step for creating a computerized representation of a virtual model with clothing fitted on it.  As such, while claims do recite elements that may be considered certain methods of organizing human activity in the realm of the marketing and sales of clothing items, directed to an abstract idea as per step 2A2 of the Alice 101 analysis.
Applicant remarks concerning claim objections are persuasive as applicant amendment has cured the basis for the objection to claim 11.
Applicant remarks concerning rejection of claims 6, 8-10 under 35 USC 112(a) are moot as the claims have been cancelled.
Applicant remarks concerning rejection of claims 1, 11 and their dependent claims under 35 USC 112(b) are persuasive as the basis for the previously made rejections has been cured by applicant amendment.  However it should be noted that the amendments have necessitated new grounds for rejection under 35 USC 112(b), detailed below.
Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
Applicant argues that the newly added limitations to claims 1 and 11 reciting, “determining, by the shopping platform, sizes of the clothes selected by the user; determining, by the shopping platform, that the sizes of the clothes selected by the user are appropriate when a relationship between the sizes of the clothes selected by the user and the shopping model of the user conforms to a preset correspondence between sizes of clothes and the shopping model of the user; determining, by the shopping platform, that the sizes of the clothes selected by the user are inappropriate when the relationship between the sizes of the clothes selected by the user and the shopping model of the user does not conform to the preset correspondence between the sizes of the clothes and the shopping model of the user;” and  “indicating, by a display interface of the virtual reality device, whether the clothes selected by the user are appropriately fitted or inappropriately fitted,” are not taught by the presently utilized references of Adeyoola, Rose and previously relied upon reference Gadre.  Applicant in particular discusses the applicability or non-applicability of Gadre to the above limitations.  However, Gadre was relied upon to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11, these claims recite “determining, by the shopping platform, sizes of the clothes selected by the user.”  There is insufficient antecedent basis for the recitation of “the clothes selected by the user.”  As such the claims are indefinite.  For purposes of examination, the term is interpreted as “clothes selected by the user.” Correction or clarification is required.
Claims 3, 13 depend on claims 1, 11 and are rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1, 3, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola et al. (20160180419 A1) (“Adeyoola”), in view of Rose et al. (US 20160292779 A1) (“Rose”).
Claim 1: 
Adeyoola discloses a virtual reality based shopping method, comprising: 
acquiring a user image and user information wherein the acquiring the user image and the user information comprises: connecting to an external device by a shopping platform (0632, “The method may be one where the user takes a photograph on a computing device such as a mobile telephone [external device] and uploads that photograph to a back-end server [shopping platform],” Examiner notes wherein under the broadest reasonable interpretation, the back-end server constitutes a shopping platform in that it assists users in selecting and trying on outfits for purchase, as noted in para. 0319, “The user can buy the garments via the partner retailer's site, and if selecting to buy, the garment is placed in the shopping basket. In one example the user can buy garments in the interface of the virtual fitting room and complete the transaction without leaving that experience.”.); and 
receiving the user image and the user information uploaded by the external device, wherein the user image is a full body photo of a user (0630, “There is also provided a method of generating a virtual body model, in which a user takes, or has taken for them, a single full length photograph of themselves which is then processed by a computer system that presents a virtual body model based on that photograph, together with markers whose position the user can adjust, the markers corresponding to each of the following: top of the head, bottom of heels, crotch height, width of waist, width of hips, width of chest.”)(0632, “The method may be one where the user takes a photograph on a computing device such as a mobile telephone and uploads that photograph to a back-end server.”), 
0632, “The method may be one comprising a computer system then generates an accurate 3D virtual body model and displays that 3D virtual body model on screen.”); 
determining, by the shopping platform, sizes of the clothes selected by the user (0329, “Each garment will have information associated with it. The information is about the brand, the retailer and the price among other things. A garment information page may be shown. The garment information page also shows the recommended actual size, based on the body model's measurements [clothing sized determined by the system]. If the user selects "buy from retailer" [clothes selected by user], that recommended size is the size that will be forwarded to the retailers system.”); 
determining, by the shopping platform, that the sizes of the clothes selected by the user are appropriate when a relationship between the sizes of the clothes selected by the user and the shopping model of the user conforms to a preset correspondence between sizes of clothes and the shopping model of the user (0270, “The Metail online fitting room can be described as providing the user with a body model created to represent her body shape and allowing the user to dress the body model in different garments to model the size and fit of the garments. The user can also receive recommendations of fashion and on size of specific garments.”)(0329, “The sizing information also provides user specific information in relation to the garment's size and the body model's size. The information provided could for instance be that the garment in size 8 will be tight over the hips and that size 10 will fit you [sizes of clothes selected by the user are appropriate].”); 
determining, by the shopping platform, that the sizes of the clothes selected by the user are inappropriate when the relationship between the sizes of the clothes selected by the user and the shopping model of the user does not conform to the preset correspondence between the sizes of the clothes and the shopping model of the user (0270)(0329, “The sizing information also provides user specific information in relation to the garment's size and the body model's size. The information provided could for instance be that the garment in size 8 will be tight over the hips [sizes of clothes selected by the user are not appropriate] and that size 10 will fit you.”); 
transferring, by the shopping platform, the shopping model to a device used by the user, wherein the device presents the shopping model having the clothes fitted thereon (0037, “The system [shopping platform] enables the virtual body model to be accessible or useable [transferred/displayed] by any type of display device (e.g. television, tablet computer, mobile telephone) that is operable to use an extensible image framework; that images of a garment can on any such display device be seen as combined onto the virtual body model, to enable a user to visualise what the garment will look like when worn by them.”); and 
indicating, by a display interface of the device, whether the clothes selected by the user are appropriately fitted or inappropriately fitted (0037, “The system enables the virtual body model to be accessible or useable by any type of display device (e.g. television, tablet computer, mobile telephone) that is operable to use an extensible image framework; that images of a garment can on any such display device be seen as combined onto the virtual body model, to enable a user to visualise what the garment will look like when worn by them.”)(0329, “The sizing information also provides user specific information in relation to the garment's size and the body model's size. The information provided could for instance be that the garment in size 8 will be tight over the hips [sizes of clothes selected by the user are not appropriate] and that size 10 will fit you.”) (0853, “The virtual fitting room also provides for the user to try the look on to the body model. If the dress would not fit the user could be notified that the dress is not in the right size.”).
Adeyoola discloses transferring the shopping model having the clothes fitted thereon to a device used by the user, the device being any type of display device (0037).
Adeyoola does not explicitly disclose, but Rose teaches:
connecting to an external device through a network by a shopping platform (0024, “FIG. 1 is a schematic diagram illustrating an example system for generating and modifying a 3D garment model, in accordance with certain example embodiments. The network environment 100 includes memory 110, a database 115, an electronic marketplace 120, and devices 130 and 140, all communicatively coupled to each other through a network 150.”);
wherein the device is a virtual reality device (0012, “According to some embodiments, a system can display (e.g., on an augmented reality headset, virtual reality headset, television screen, computer screen, or mobile device screen) a representation of a garment (hereinafter "three-dimensional (3D) garment model") draped on a representation of a user (hereinafter "avatar"). The 3D garment draped (e.g., mapped) on the avatar can allow the user to virtually try on a garment available for sale in a virtual dressing room. The garment can also include other items that are related to clothing, such as footwear, purses, jewelry, or accessories.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Rose in the disclosure of Adeyoola, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Rose would have improved the disclosure so as to allow users to see how a piece of clothing fits (0002).
Claim 3: 
	Adeyoola/Rose teaches claim 1.
	Adeyoola further discloses:
wherein the establishing of the shopping model corresponding to the user according to the user image and the user information comprises: generating a 3D model of the user according to the user 630, “There is also provided a method of generating a virtual body model, in which a user takes, or has taken for them, a single full length photograph of themselves which is then processed by a computer system that presents a virtual body model based on that photograph, together with markers whose position the user can adjust, the markers corresponding to each of the following: top of the head, bottom of heels, crotch height, width of waist, width of hips, width of chest.”)(0632, “The method may be one comprising a computer system then generates an accurate 3D virtual body model and displays that 3D virtual body model on screen.”); and 
determining body shape information of the user according to the user information, and adjusting the 3D model according to the body shape information to establish the shopping model corresponding to the user (0337, “In one example, when the user is entering the body measurements [body shape information] using a sliding scale, the body model shown is changing properties to match the user's input. This can alternatively be done with the user enters values in numbers. The user will then be able to try different garments on to the model.” Examiner note: the entered body measurements of Adeyoola encompass body shape information in accordance to para. 0073 of the instant specification, wherein [0073] describes body shape information as measurements such as height, weight, waist circumference, hip circumference, etc.).
Claim 11:
Adeyoola discloses a virtual reality based shopping system, comprising: 
one or more processors (0038, “a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”);
acquiring a user image and user information wherein the acquiring the user image and the user information comprises: connecting to an external device by a shopping platform (0632, “The method may be one where the user takes a photograph on a computing device such as a mobile telephone [external device] and uploads that photograph to a back-end server [shopping platform],” Examiner notes wherein under the broadest reasonable interpretation, the back-end server constitutes a shopping platform in that it assists users in selecting and trying on outfits for purchase, as noted in para. 0319, “The user can buy the garments via the partner retailer's site, and if selecting to buy, the garment is placed in the shopping basket. In one example the user can buy garments in the interface of the virtual fitting room and complete the transaction without leaving that experience.”.); and 
receiving the user image and the user information uploaded by the external device, wherein the user image is a full body photo of the user (0630, “There is also provided a method of generating a virtual body model, in which a user takes, or has taken for them, a single full length photograph of themselves which is then processed by a computer system that presents a virtual body model based on that photograph, together with markers whose position the user can adjust, the markers corresponding to each of the following: top of the head, bottom of heels, crotch height, width of waist, width of hips, width of chest.”)(0632, “The method may be one where the user takes a photograph on a computing device such as a mobile telephone and uploads that photograph to a back-end server.”), 
establishing a shopping model corresponding to the user according to the user image and the user information (0632, “The method may be one comprising a computer system then generates an accurate 3D virtual body model and displays that 3D virtual body model on screen.”); 
determining, by the shopping platform, sizes of the clothes selected by the user (0329, “Each garment will have information associated with it. The information is about the brand, the retailer and the price among other things. A garment information page may be shown. The garment information page also shows the recommended actual size, based on the body model's measurements [clothing sized determined by the system]. If the user selects "buy from retailer" [clothes selected by user], that recommended size is the size that will be forwarded to the retailers system.”); 
0270, “The Metail online fitting room can be described as providing the user with a body model created to represent her body shape and allowing the user to dress the body model in different garments to model the size and fit of the garments. The user can also receive recommendations of fashion and on size of specific garments.”)(0329, “The sizing information also provides user specific information in relation to the garment's size and the body model's size. The information provided could for instance be that the garment in size 8 will be tight over the hips and that size 10 will fit you [sizes of clothes selected by the user are appropriate].”); 
determining, by the shopping platform, that the sizes of the clothes selected by the user are inappropriate when the relationship between the sizes of the clothes selected by the user and the shopping model of the user does not conform to the preset correspondence between the sizes of the clothes and the shopping model of the user (0270)(0329, “The sizing information also provides user specific information in relation to the garment's size and the body model's size. The information provided could for instance be that the garment in size 8 will be tight over the hips [sizes of clothes selected by the user are not appropriate] and that size 10 will fit you.”); 
transferring, by the shopping platform, the shopping model to a device used by the user, wherein the device presents the shopping model having the clothes fitted thereon (0037, “The system [shopping platform] enables the virtual body model to be accessible or useable [transferred/displayed] by any type of display device (e.g. television, tablet computer, mobile telephone) that is operable to use an extensible image framework; that images of a garment can on any such display device be seen as combined onto the virtual body model, to enable a user to visualise what the garment will look like when worn by them.”); and 
0037, “The system enables the virtual body model to be accessible or useable by any type of display device (e.g. television, tablet computer, mobile telephone) that is operable to use an extensible image framework; that images of a garment can on any such display device be seen as combined onto the virtual body model, to enable a user to visualise what the garment will look like when worn by them.”)(0329, “The sizing information also provides user specific information in relation to the garment's size and the body model's size. The information provided could for instance be that the garment in size 8 will be tight over the hips [sizes of clothes selected by the user are not appropriate] and that size 10 will fit you.”) (0853, “The virtual fitting room also provides for the user to try the look on to the body model. If the dress would not fit the user could be notified that the dress is not in the right size.”).
Adeyoola discloses transferring the shopping model having the clothes fitted thereon to a device used by the user, the device being any type of display device (0037).
Adeyoola does not explicitly disclose, but Rose teaches:
a memory; and one or more application programs, wherein the one or more application programs are stored in the memory and executed by the processor (0036, “FIG. 2 is a flowchart representing a method 200 for modifying a 3D garment based on gestures of a user, according to example embodiments. The method 200 is governed by instructions stored in a computer-readable storage medium and that are executed by one or more processors of the network-based system 105. Each of the operations shown in FIG. 2 can correspond to instructions stored in a computer memory (e.g., memory 110) or computer-readable storage medium.”)(0093, “FIG. 8 is a block diagram illustrating components of a machine 800, according to some example embodiments, able to read instructions 824 from a machine-readable medium 822 (e.g., a non-transitory machine-readable medium, a machine-readable storage medium, a computer-readable storage medium, or any suitable combination thereof) and perform any one or more of the methodologies discussed herein, in whole or in part. Specifically, FIG. 8 shows the machine 800 in the example form of a computer system (e.g., a computer) within which the instructions 824 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 800 to perform any one or more of the methodologies discussed herein can be executed, in whole or in part. The network-based system 105, devices 130, and 140 can be examples of the machine 800.”); 
connecting to an external device through a network (0024, “FIG. 1 is a schematic diagram illustrating an example system for generating and modifying a 3D garment model, in accordance with certain example embodiments. The network environment 100 includes memory 110, a database 115, an electronic marketplace 120, and devices 130 and 140, all communicatively coupled to each other through a network 150.”);
wherein the device is a virtual reality device (0012, “According to some embodiments, a system can display (e.g., on an augmented reality headset, virtual reality headset, television screen, computer screen, or mobile device screen) a representation of a garment (hereinafter "three-dimensional (3D) garment model") draped on a representation of a user (hereinafter "avatar"). The 3D garment draped (e.g., mapped) on the avatar can allow the user to virtually try on a garment available for sale in a virtual dressing room. The garment can also include other items that are related to clothing, such as footwear, purses, jewelry, or accessories.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Rose in the disclosure of Adeyoola, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the 0002).
Claim 13 is rejected on the same basis as claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LANCE Y CAI/Examiner, Art Unit 3625                   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625